              Case 2:19-cv-01789-BJR Document 14 Filed 08/27/20 Page 1 of 2




 1

 2

 3

 4                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6   UNITED STATES OF AMERICA,                          )
                                                        )
 7                               Plaintiff,             )     CASE NO. 2:19-cv-01789-BJR
                                                        )
 8            v.                                        )     ORDER OF APPOINTMENT OF
                                                        )     COUNSEL
 9   BALDEV SINGH MULTANI, a/k/a                        )
     BALDEV SINGH,                                      )
10                                                      )
                                 Defendant.             )
11

12
              The Court hereby appoints Timothy J. Feulner, P.O. Box 40116, Olympia,
13
     Washington 98504, (360) 586-1445, tim.feulner@gmail.com, as counsel for Defendant
14
                                                                              the Western District
15
     of Washington at Seattle for the Representation of Pro Se Litigants
16
              Counsel is directed to file a Notice of Appearance within ten (10) calendar days. If
17
     counsel is unable for a reason set forth in the Rules to assume this representation, a motion
18
     for relief from appointment should be filed immediately.
19
               In the event Defendant prevails, appointed counsel may move for an award of
20
     attorn
21
     compensation from any other source.
22
              The Clerk is directed to send a copy of this Order to defendant, counsel for
23
            Case 2:19-cv-01789-BJR Document 14 Filed 08/27/20 Page 2 of 2




 1   defendant and to counsel for plaintiff.

 2

 3                  DATED this 27th day of August, 2020.

 4

 5

 6                                             ____________________________________
                                               BARBARA J. ROTHSTEIN
 7                                             UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
